IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00107-CR

JOHN TREMAINE JONES,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 39,241


                            ABATEMENT ORDER


      John Tremaine Jones was convicted in February of 2017. Jones’ court-appointed

attorney filed an Anders brief in November of 2017. Counsel was ordered to provide Jones

a copy of the record, and Jones filed a response to counsel’s Anders brief in January of

2018. The State was then given an opportunity to respond, and a brief for the State was

filed on March 30, 2018. This appeal was placed at issue on the same date.
        In our independent review of the appeal pursuant to Anders and its progeny, we

discovered that State’s Exhibit 2, an in-car video, was not included in the reporter’s

record. On April 4, 2018, the reporter was ordered to obtain State’s Exhibit 2 from the

trial court clerk, prepare a copy of the exhibit, and file the copy of the exhibit with this

Court as a supplemental reporter’s record within 14 days from the date of the Order. See

TEX. R. APP. P. 34.6(d); (g)(1). The reporter was also ordered to contact the Clerk of this

Court within 7 days from the date of the Order if for any reason the exhibit could not be

copied. More than 14 days passed, and no response was received from the reporter and

no exhibit was filed.

        In response to the Court’s inquiry, on April 19, 2018, the reporter informed this

Court that she was no longer employed by Hill County. She also informed the Court

that: 1) she had spoken with the Hill County District Clerk who indicated that her office

was having trouble locating the trial exhibits, 2) she had contacted the sheriff’s

department who indicated it had the original pursuit video and would make a copy; 3)

the department’s evidence room personnel were out of the office and would,

“[h]opefully,” get a copy to the Court “next week[;]” and 4) “[i]f it becomes apparent that

will not happen, we will keep you updated.” We have not received the exhibit, and we

have not been updated.

        It is the joint responsibility of this Court and the trial court to see that a complete

and accurate appellate record is timely filed. TEX. R. APP. P. 35.3(c). We have pushed this


Jones v. State                                                                           Page 2
effort and the County personnel involved as hard as feasible and now find it necessary

to enlist the trial court’s help.

         Accordingly, this case is abated to the trial court to have a hearing pursuant to the

Texas Rules of Appellate Procedure to determine if the exhibit has been lost or destroyed

and if so, whether Jones is entitled to a new trial. See TEX. R. APP. P. 34.6(f). Specifically,

the trial court is Ordered to determine:

         1. whether, without Jones’s fault, a significant exhibit has been lost or
         destroyed;

         2. if lost or destroyed, whether the exhibit is necessary to the appeal’s
         resolution;

         3. if lost or destroyed, whether the exhibit can be replaced by the agreement
         of the parties or whether the trial court can determine with reasonable
         certainty that a copy of the exhibit accurately duplicates the original exhibit;
         and

         4. whether, pursuant to Rule 34.6(f) of the Texas Rules of Appellate
         Procedure, Jones is entitled to a new trial.

         The trial court is Ordered to conduct this hearing within 14 days from the date of

this Order. Supplemental Clerk’s and Reporter’s Records containing the trial court’s

written and oral findings are Ordered to be filed with this Court within 21 days from the

date of this Order. Either a copy of the original State’s Exhibit 2 or a replacement copy as

agreed by the parties or as determined by the trial court to be an accurate copy pursuant

to the Rules is Ordered to be filed with this Court within 28 days from the date of this

Order.


Jones v. State                                                                              Page 3
        If no State’s Exhibit 2 is timely filed, this Court may be required to hold that the

exhibit is lost or destroyed as defined by Rule 34.6, reverse the trial court’s judgment, and

remand the case to the trial court for a new trial.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed May 16, 2018
Jones v. State                                                                         Page 4